OPINION — AG — QUESTION: "IF A CITY HAS ONLY TWO WARDS AND AN OUTLYING TERRITORY, MUST AT LEAST ONE MEMBER OF THE BOARD OF EDUCATION RESIDE IN THAT OUTLYING TERRITORY?" — THIS DOES NOT FALL WITHIN THE EXCEPTIONS OF 70 O.S. 1961, 4-7 [70-4-7], THEREFORE THE GENERAL RULE APPLIES AND THE MEMBERS MUST ELECTED AT LARGE. (BRIAN UPP) FILENAME: m0000960 OLIVER HODGE DEPARTMENT OF EDUCATION ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 17, 1967 OPINION — AG — QUESTION: "IF A CITY HAS ONLY TWO WARDS AND AN OUTLYING TERRITORY, MUST AT LEAST ONE MEMBER OF THE BOARD OF EDUCATION RESIDE IN THAT OUTLYING TERRITORY?" — THIS DOES NOT FALL WITHIN THE EXCEPTIONS OF 70  O.S. 1961, 4-7 [70-4-7, THEREFORE THE GENERAL RULE APPLIES AND THE MEMBERS MUST ELECTED AT LARGE. (BRIAN UPP)